MEMORANDUM **
William S. Ellis, Jr., an unsecured creditor in the bankruptcy estate of Chapter 11 debtor Upland Partners, appeals pro se from the district court’s judgments affirming the bankruptcy court’s orders awarding interim and final fees and costs to the bankruptcy trustee and his counsel. We have jurisdiction under 28 U.S.C. § 158(d). “We review decisions of the bankruptcy court independently without deference to the district court’s determinations.” Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir.2004). We affirm.
The district court properly rejected Ellis’s contention that the amount of fees and costs awarded was excessive in relation to the benefit to the estate and the creditors. See id. at 860-61 (reviewing award of attorneys’ fees for an abuse of discretion). The district court also properly rejected Ellis’s argument that the trustee engaged in unnecessary work when he moved to sell the property of the estate rather than dismiss the case and when he sought sanctions against Ellis for conveying property of the estate to third parties in violation of the automatic stay.
We do not consider Ellis’s argument that certain fees and costs were not com-pensable under 11 U.S.C. § 506(c), because this argument exceeds the scope of the appeal certified by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.